DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 3/17/21 have been fully considered but they are only partially persuasive. Applicant argues that Zitelli does not teach the conveying device displaces the gas supplying member, but Joyce teaches the gas supplying member is a release film and the object moved by Zitelli is likewise a release film. Similarly, Joyce places the release film in between the resin and the light transmission portion and Kuijpers demonstrates a release layer that is conveyed similarly between these 2 structures. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Joyce (US 2013/0292862) in view of Zitelli (US 2017/0129175) and Kuijpers (US 2016/0332386).
As to claim 25, Joyce teaches a three-dimensional manufacturing apparatus comprising [Abstract]: a container (118) configured to hold a liquid photocurable resin (120) [0038, 0041, Fig 1]; a base configured to support (106) a solid manufactured object (108) obtained by curing the liquid photocurable resin [0031, 0034]; a moving unit configured to move the base (130) [0034]; and a light source unit (126) configured to irradiate light (124) for curing the liquid photocurable resin [0037], wherein the container comprises a light transmission portion (202, 112, 1124) which is provided between the light source unit and the base [0036, 0049, 0050, Fig 1-6], and is in contact with the liquid photocurable resin [Fig 6], and the three-dimensional manufacturing apparatus comprises a flow facilitating unit (602) configured to facilitate a flow of the photocurable resin which is in contact with the light transmission 
Joyce does not explicitly state a conveying device which moves the supplying member (in Joyce’s case a film) between the light transmission portion and the photocurable resin such that the film moves along a surface of the light transmission portion.
Zitelli teaches a method of 3D printing wherein a conveying device which moves the supplying member between the light transmission portion and the photocurable resin in order to dislodge the part [Fig 1, 0029, 0032]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Joyce and included a conveying device which moves the supplying member between the light transmission portion and the photocurable resin, as suggested by Zitelli, in order to dislodge the part. 
Kuijpers teaches a release layer [0016] that is conveyed between the photocurable resin (6) and a light transmission portion (4) in order to separate the part and replenish the resin [Fig 5, 0026, 0040, 0058, 0067]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Kuijpers and had the conveying device move the supplying member along a surface of the light transmission portion for supplying resin between the light transmission portion and the photocurable resin.
As to claim 26, Joyce teaches the gas includes oxygen and the supplying member includes film (202) for adsorbing the gas that would deliver gas to the polymer [0057, 0066, 0073, 0074, 0076, Fig 6, 8 9].
Allowable Subject Matter
Claims 1, 2, 7, 8, 10, 28 are allowed.
Note: withdrawn claims 3 and 4 contain the term “the flow facilitating unit” which lacks antecedent basis, but would be allowable once rejoined with claim 1.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAND MELENDEZ whose telephone number is (571)270-0342.  The examiner can normally be reached on 9 AM- 6 PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/ARMAND MELENDEZ/Examiner, Art Unit 1742   


/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742